Broyles, C. J.
1. This ease was tried in the municipal court of Atlanta, and the certiorari was applied for more than thirty days after the rendition of the judgment complained of, but within thirty days of the overruling of the oral motion for a new trial. Therefore, under repeated rulings of this court, only the exceptions to the judgment refusing a new trial could be considered upon the hearing of the certiorari.
2. The petition for certiorari sets forth the grounds of the motion for a new trial, and it does not appear that the judge of the superior court abused his discretion in the first grant of a new trial.

Judgment affirmed.


Lulce and Bloodworth, JJ., concur.

H. A. Allen, for plaintiff.
R. B. Lambert, for defendant.